     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


 LATINOS FOR TRUMP, BLACKS FOR
 TRUMP, JOSHUA MACIAS, ET AL.

              Plaintiffs,

       v.

 PETE SESSIONS, MITCH                               Civil Action No.:
 MCCONNELL, NANCY PELOSI,                           6:21-cv-43-ADA-JCM
 MARK ZUCKERBERG, CHUCK
 SCHUMER, ALEXANDRIA OCASIO
 CORTEZ, BRAD RAFFENSPERGER,
 ALL MEMBERS OF THE 117TH U.S.
 CONGRESS, ALL SECRETARIES OF
 STATE, ALL STATE GOVERNORS, ET
 AL.

              Defendants.



               MOTION TO DISMISS AND BRIEF IN SUPPORT OF
            DEFENDANTS BRIAN KEMP AND BRAD RAFFENSPERGER


      Brian Kemp (the “Georgia Governor”) and Brad Raffensperger (the “Georgia

Secretary”) (collectively the “Georgia Defendants”), move for dismissal of Plaintiffs’

Second Amended Complaint, (Doc. 14), pursuant to the Eleventh Amendment of the

United States Constitution, Federal Rule of Civil Procedure 12(b)(1), lack of subject

matter jurisdiction, Rule 12(b)(2), lack of personal jurisdiction, and Rule 12(b)(5),

insufficient service of process, for the reasons shown in the following brief in

support.
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 2 of 17




                                  INTRODUCTION

      This case is another futile attempt in a long line of baseless lawsuits to

overturn the 2020 Presidential Election based on unsubstantiated evidence,

conspiracy theories, and now, an article from Time Magazine that Plaintiffs say

states their claims for them.1 This case is perhaps one of the most frivolous yet,

because Plaintiffs not only regurgitate the same debunked myths, conspiracy

theories, and outright lies regarding the election that have been repeatedly rejected

by courts, they filed their lawsuit in a court that has no jurisdiction over the

Governor and Secretary of State of Georgia. There is no reason for this Court to

seriously entertain Plaintiffs’ claims and re-litigate the integrity and accuracy of




      1  Numerous litigants, including former President Donald J. Trump, filed state
election contests seeking to re-do the 2020 Presidential Election, in addition to federal
lawsuits seeking to stop or undo certification of the general election results. In all of
these cases, injunctive relief was denied and/or the case was dismissed. See, e.g.,
Trump v. Kemp, No. 1:20-cv-05310-MHC, 2021 U.S. Dist. LEXIS 4185 (N.D. Ga. Jan.
5, 2021) (motion for injunction denied); Trump v. Raffensperger, No. 2020cv343255
(Fulton Superior Court) (election contest voluntarily dismissed by plaintiff on the day
before trial); Texas. v. Pennsylvania, No. 155 (Orig.) 2020 WL 7296814 (U.S. Dec. 11,
2020) (denying petition to file original action challenging Georgia’s general election
results); Wood v. Raffensperger, 981 F.3d 1307 (11th Cir. 2020) (affirming denial of
motion to enjoin certification of general election results); Pearson v. Kemp, No. 1:20-
cv-4809 (N.D. Ga.) (dismissed); Wisconsin Voters Alliance, et al. v. Pence, No. 20-3791,
2021 U.S. Dist. LEXIS 127 (D.D.C. Jan. 4, 2021) (sua sponte dismissal of a challenge
to Georgia’s general election results, in which the district court referred plaintiffs’
counsel to the court’s grievance commission for discipline for filing a frivolous action);
Wood v. Raffensperger, No. 2020cv342959 (Fulton County Superior Court)
(dismissed); Della Polla v. Raffensperger, No. 20-1-7490-46 (Cobb County Superior
Court) (dismissed); Boland v. Raffensperger, No. 2020cv34018 (Fulton County
Superior Court) (dismissed); O’Rourke et al. v. Dominion Voting Systems Inc., et al,
No. 1:20-cv-3747-NRN, U.S. Dist. Lexis, 81135 (D. Col. Apr 28, 2021) (dismissed).


                                            2
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 3 of 17




Georgia’s election results, which have been upheld over and over again under

enormous scrutiny. Instead, it should be quickly dismissed.

      As a threshold issue, the Plaintiffs have failed to timely serve the Georgia

Defendants, as 90 days has passed since the filing of Plaintiff’s Second Amended

Complaint, and still, the Georgia Defendants have yet to be served. Additionally,

this Court lacks jurisdiction to consider Plaintiffs’ claims against the Georgia

Defendants. Specifically, this Court lacks personal jurisdiction over the Georgia

Defendants, as it would violate due process and “offend ‘traditional notions of fair

play and substantial justice” for this Court to exercise personal jurisdiction over the

Governor and Secretary of State of Georgia for actions they took in their capacity as

elected officials of another state. Plaintiffs’ claims against the Georgia Defendants

in their official capacities are also barred by Eleventh Amendment. Plaintiffs also

lack Article III standing. Plaintiffs have alleged no set of facts that establishes, nor

could they, that the Georgia Defendants caused an injury in fact, that any injury is

traceable to the Georgia Defendants, and that this Court can redress any perceived

injury caused by the Georgia Defendants. Accordingly, Plaintiffs’ claims against the

Georgia Defendants must be dismissed.

                            FACTUAL BACKGROUND

      The named Plaintiffs, none of which reside in Georgia or voted in the 2020

Presidential Election in Georgia, rely on an article from Time Magazine to support

their claims that the 2020 Presidential Election was rigged by one big conspiracy

involving every state in the Union, the United States Congress, and private



                                           3
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 4 of 17




individuals to prevent Donald Trump from being reelected. (See Doc. 14 ¶¶ 8-25; see

also id. at ¶ 10 (stating “Plaintiffs could likely state their entire claims upon which

relief could be granted by merely cutting and pasting only the [Time article] in its

entirety into the factual allegations section[.]”); Exhibit 1 to Second Amended

Complaint). As a result, Plaintiffs say, in a nutshell, that the Defendants, including

the Georgia Defendants in their official capacities, conspired to violate state and

federal laws and the constitution so as to unconstitutionally deprive them—along

with every single United States citizen—of the right to vote, dilute their vote, and

deprive them a republican form of government. (See Doc. 14 ¶¶ 86-87, 99-100, 128-

176). Interestingly though, as it pertains to the Georgia Defendants, Plaintiffs’

complaint does not even mention how the the Georgia Defendants engaged in this

alleged conspiracy to rig the 2020 Presidential Election,2 and neither does the Time

article they rely on. (See generally Doc. 14). In fact, the Time article appears to

only be an article detailing the exercise of a group of private persons’ First




      2 Plaintiffs Second Amended Complaint can be described as a textbook
shotgun pleading. This is because Plaintiffs allege that all of the Defendants
engaged in this wide ranging conspiracy to rig the 2020 Presidential election, but
they speak in general terms when it comes to the State Defendants—including
every state governor and secretary of state—without attributing specific allegations
to them, “though geographic and temporal realities make plain that all of the
defendants could not have participated in every act complained of.” Magluta v.
Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). Such pleading practices are frowned
upon, as they make it impossible for the Defendants to respond to them. See
Lakeway Reg' Med. Ctr., LLC, No. A-19-CV-00945-JRN, 2020 U.S. Dist. LEXIS
197656, at *4 (W.D. Tex. Feb. 13, 2020).


                                           4
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 5 of 17




Amendment rights without ever mentioning if, or how, the Georgia Defendants

were involved in those efforts. (See Exhibit 1 to Doc. 14).

      Moreover, not only does the Plaintiffs’ Second Amended Complaint and the

Time article they rely on fail to explain how the Georgia Defendants engaged in a

conspiracy to rig the 2020 Presidential Election, they do not even mention whether

any of the Georgia Defendants’ actions—which they do not specify—were

purposefully directed at Plaintiffs or residents of Texas, that this litigation results

from alleged injuries that arise out of or relate to those actions, or that the Georgia

Defendants have general business contacts with Texas so as to provide this Court

with personal jurisdiction over the Georgia Defendants. Also absent from Plaintiffs’

Second Amended Complaint are any facts supporting their standing to sue the

Georgia Defendants. Specifically, the Plaintiffs have not alleged that the Georgia

Defendants injured any of the Plaintiffs in an individual particular way, and that

any perceived injury is both traceable to the Georgia Defendants and redressable by

this Court.

               ARGUMENT AND CITATION OF AUTHORITIES

I.    Plaintiffs Failed to Serve the Georgia Defendants and Their
      Complaint Should Be Dismissed Pursuant to Rule 12(b)(5).

      Plaintiffs filed their amended complaint on February 16, 2021. As of the filing

of this motion to dismiss—which is more than 90 days after Plaintiffs filed their

Second Amended Complaint—Plaintiffs have yet to effectuate service on the

Georgia Defendants. Accordingly, the Plaintiffs’ claims against the Georgia




                                           5
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 6 of 17




Defendants warrant dismissal pursuant to Federal Rule of Civil Procedure 12(b)(5).

Rule 4(m) provides:

      If a defendant is not served within 90 days after the complaint is filed,
      the court—on motion or on its own after notice to the plaintiff—must
      dismiss the action without prejudice against that defendant or order
      that service be made within a specified time. But if the plaintiff shows
      good cause for the failure, the court must extend the time for service
      for an appropriate period.

Fed. R. Civ. P. 4(m) (emphasis added).3 The Fifth Circuit has explained that

“[w]hen service of process is challenged, the serving party bears the burden of

proving good cause for failure to effect timely service[,]” which “requires at

least as much as would be required to show excusable neglect, as to which

simple inadvertence or mistake of counsel or ignorance of the rules usually

does not suffice.” Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir.

2013) (quotation marks omitted). Furthermore, “showing of good faith on the

part of the party seeking an enlargement and some reasonable basis for

noncompliance within the time specified is normally required.” Id. (quotation

marks omitted).

      Here, Plaintiffs have completely failed to serve the Georgia Defendants

within 90 days of filing their Second Amended Complaint. For that reason alone,

their complaint should be dismissed. Fed. R. Civ. P. 4(m).




      3  Although it does not appear that the Fifth Circuit has yet to address the
issue, the Eleventh Circuit has described service of process as “a jurisdictional
requirement,” and that “a court lacks jurisdiction over the person of a defendant
when that defendant has not been served.” Pardazi v. Cullman Med. Ctr., 896 F.2d
1313, 1317 (11th Cir. 1990).
                                           6
      Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 7 of 17




II.    This Court Lacks Personal Jurisdiction Over the Georgia Defendants

       This Court lacks personal jurisdiction over the Georgia Defendants, as haling

the Georgia Defendants into Texas courts for official actions taken in Georgia to run

a Georgia Election would offend traditional notions of fair play and substantial

justice. “Federal courts ordinarily follow state law in determining the bounds of

their jurisdiction over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014)

(quotations omitted). “This is because a federal district court’s authority to assert

personal jurisdiction in most cases is linked to service of process on a defendant

‘who is subject to the jurisdiction of a court of general jurisdiction in the state where

the district court is located.’” Id. (quoting Fed. Rule Civ. Proc. 4(k)(1)(A)). This is

only part of the inquiry, however. Due process also “constrains a State’s authority to

bind a nonresident defendant to a judgment of its courts,” and thus, a federal court’s

exercise of personal jurisdiction through a state’s long arm statue must also

“comport with the limits imposed by federal due process.” Id.

       Due process requires a nonresident to have “certain minimum contacts . . . such

that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.”’ Id. (quoting International Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)). This inquiry “focuses on the relationship among ‘the defendant, the

forum, and the litigation.’” Id. at 284 (quoting Keeton v. Hustler Magazine, Inc., 465

U.S. 770, 775 (1984)). Thus, “[f]or a State to exercise jurisdiction consistent with due

process, the defendant’s suit-related conduct must create a substantial connection

with the forum State.” Id. Furthermore, “[d]ue process requires that a defendant be



                                             7
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 8 of 17




haled into court in a forum State based on his own affiliation with the State, not based

on the random, fortuitous, or attenuated contacts he makes by interacting with other

persons affiliated with the State.” Id. at 286 (quotation omitted) (emphasis added).

      The “minimum contacts standard can be met through either specific or general

jurisdiction.” Halliburton Energy Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d

522, 539 (5th Cir. 2019). With regard to specific jurisdiction, “the suit must arise out

of or relate to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v.

Super. Ct. of Cal., SF., 137 S. Ct. 1773 1780 (2017) (alternations omitted) (internal

quotation marks and citation omitted). “In other words, there must be an affiliation

between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.” Id. Such activity or occurrence must “create a substantial connection

with the forum State.” Walden, 571 U.S. at 284. Absent this connection, “specific

jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities

in the State.” Bristol-Myers Squibb Co., 137 S. Ct. at 1781. Consistent with these

principles, “specific jurisdiction is confined to adjudication of issues deriving from, or

connected with, the very controversy that establishes jurisdiction.” Id. at 1780

(internal quotation marks and citation omitted). General jurisdiction, on the other

hand, exists over a non-resident defendant when its “affiliations with the State are

so ‘continuous and systematic’ as to render them essentially at home in the forum

State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(citation omitted).



                                            8
     Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 9 of 17




      According to the Fifth Circuit, Texas’s long-arm statute “has been interpreted

to extend to the limits of due process,” which obviates the need for a long-arm

statutory analysis separate from the due process inquiry required by International

Shoe Co and its progeny. Mink v. AAAA Dev. LLC, 190 F.3d 333, 335 (5th Cir. 1999).

      The Georgia Defendants lack sufficient minimum contacts with Texas for

them to be haled into its courts. Indeed, Plaintiffs have pled no facts to explain why

a federal court in Texas would have personal jurisdiction over the Governor and the

Secretary of State of Georgia for actions done in Georgia pertaining to a Georgia

election that affects Georgia voters, not a Texas election or Texas voters. Plaintiffs

have failed to allege any facts that would support this Court’s exercise of specific or

general personal jurisdiction over the Georgia Defendants, as they have not even

alleged that the Georgia Defendants’ actions were purposefully directed at residents

of Texas and that the litigation results from alleged injuries that arose out of or are

related to those activities alleged, or that the Georgia Defendants have general

business contacts with Texas. (See Doc. 14); see also Wisconsin Voters Alliance, et

al. v. Pence, No. 20-3791, 2021 U.S. Dist. Lexis 127, at * 4 (D.D.C. Jan. 4, 2021)

(dismissing challenge to Georgia’s election results brought against the Georgia

Governor and Georgia Secretary of State in part because of a lack of personal

jurisdiction over the Georgia Defendants in the District of Columbia.). In fact, in

the paragraph of Plaintiffs’ complaint where they boldly allege that this Court has

personal jurisdiction over certain Defendants, they only allege that this Court has




                                           9
       Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 10 of 17




personal jurisdiction over the “federal elected officials and private individuals

named as Defendants,” not any of the State Defendants. (Doc. 14 ¶ 76).

        The Supreme Court has routinely said “[f]or a State to exercise jurisdiction

consistent with due process, the defendant’s suit-related conduct must create a

substantial connection with the forum State,” Walden, 571 U.S. at 284. This is

certainly not the case here. The Georgia Defendants did not create contacts with

Texas by overseeing and certifying an election in Georgia. And to the extent that it

can somehow be alleged that the Georgia Defendants’ conduct created a contact

with Texas, their actions and any resultant harm would merely be “a random,

fortuitous, or attenuated contact,” which is not sufficient to bring them into Texas

courts. Id. at 286 (quotation omitted). Because there is simply no purposeful

availment of the privilege of conducting activities within Texas by the Georgia

Defendants, exercising personal jurisdiction over them would violate their due

process rights and “offend ‘traditional notions of fair play and substantial justice.”’

Id. at 283 (quoting International Shoe Co., 326 U.S. at 316). Therefore, this Court

must dismiss the Georgia Defendants from this action for lack of personal

jurisdiction.

III.    Plaintiffs’ Claims Against the Georgia Defendants are Barred by the
        Eleventh Amendment.

        Plaintiffs’ claims are asserted against the Georgia Defendants in their official

capacities. (See Doc. 14 ¶ 68; Doc. 14-2 at 3). These claims are barred by the

Eleventh Amendment. The Eleventh Amendment bars suit against a State or one of

its agencies, departments or officials, absent a waiver by the State or a valid

                                           10
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 11 of 17




congressional override, when the State is the real party in interest. Kentucky v.

Graham, 473 U.S. 159, 169 (1985). Because claims against public officials in their

official capacities are merely another way of pleading an action against the entity of

which the officer is an agent, “official capacity” claims against a state officer are

included in the Eleventh Amendment’s bar. Kentucky, 473 U.S. at 165. While an

exception to Eleventh Amendment immunity exists under Ex parte Young, 209 U.S.

123 (1908), it is limited to suits against state officers for prospective injunctive

relief. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n. 24 (1997). “A

federal court cannot award retrospective relief, designed to remedy past violations

of federal law.” Id.; Simmons v. Smith, 774 F. App’x 228, 229 (5th Cir. 2019)

(quoting Papasan v. Allain, 478 U.S. 265, 278, 106 S. Ct. 2932 (1986) (stating the Ex

parte Young exception does not apply when a plaintiff seeks relief for “a past

violation of federal law.”).

       Plaintiffs’ claims for money damages, including “General Damages . . . [and]

Punitive Damages in an amount to be determined at the time of trial,” as well as

injunctive relief, (doc. 14 at 58-59), are premised on the conduct of the November 3,

2020 General Election and the certification of results that have already taken place.

Accordingly, they are barred because they are retrospective in nature.

“Retrospective relief is backward-looking, and seeks to remedy harm ‘resulting from

a past breach of a legal duty on the part of the defendant state officials.’” Seminole

Tribe of Fla. v. Fla. Dep’t of Revenue, 750 F.3d 1238, 1249 (11th Cir. 2014) (quoting

Edelman v. Jordan, 415 U.S. 651, 668 (1974)). Plaintiffs’ claims for any relief



                                           11
      Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 12 of 17




related to the conduct of the November 3, 2020, are entirely retrospective and

barred by the Eleventh Amendment, and therefore, their claims should be

dismissed against the Georgia Defendants.

IV.    Plaintiffs Lack Standing.

       Plaintiffs’ claims suffer from another fatal jurisdictional defect: lack of

standing. Article III of the Constitution limits the subject-matter jurisdiction of

federal courts to “Cases” and “Controversies.” U.S. Const. art. III, § 2. A party

invoking federal jurisdiction bears the burden of establishing standing at the

commencement of the lawsuit. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). As an irreducible constitutional minimum, Plaintiffs must demonstrate a

“[1] concrete, particularized, and actual or imminent [harm]; [2] fairly traceable to

the challenged action; and [3] redressable by a favorable ruling.” Monsanto Co. v.

Geertson Seed Farms, 561 U.S. 139, 149 (2010); see also Lujan, 504 U.S. at 561.

Additionally, as the party invoking federal jurisdiction, Plaintiffs bear the burden at

the pleadings phase of “clearly alleg[ing] facts demonstrating each element.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “That a suit may be a class

action . . . adds nothing to the question of standing, for even named plaintiffs who

represent a class must allege and show that they personally have been injured, not

that injury has been suffered by other, unidentified members of the class to which

they belong.” Id. at 1547 n.6 (quotation marks omitted).




                                           12
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 13 of 17




      A.     Plaintiffs have not clearly alleged an injury in fact.

      ‘“[T]he first and foremost of standing’s three elements’ is injury in fact.” Ctr.

for Biological Diversity v. United States EPA, 937 F.3d 533, 537 (5th Cir. 2019)

(quoting Spokeo, 136 S. Ct. at 1547). “To establish injury in fact, a plaintiff must

show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560).

      Plaintiffs cannot show, and have not alleged, that the Georgia Defendants’

actions relating to the presidential election conducted in Georgia, even if

unconstitutional as Plaintiffs posit, which they are not, harmed them at all.

Plaintiffs’ alleged injury, to put it simply, is that all of the Defendants—without

clearly specifying what the Georgia Defendants specifically did—conspired to not

follow state and federal laws, which essentially deprived them of their right to vote,

diluted their vote, and deprived them of a republican form of government. (See Doc.

14 ¶¶ 128-176). Plaintiffs’ alleged injury is not an injury particularized to Plaintiffs

that is “distinct from a generally available grievance about government.” Gill v.

Whitford, 138 S. Ct. 1916, 1923 (2018). This is because the complaints that

Plaintiffs raise can be raised by any citizen, and in fact, they acknowledge as much

by repeatedly stating that all 328 million Americans were harmed by the

Defendants’ conduct. (See e.g., Doc. 14 ¶¶ 86, 87, 99, and 100) (stating that the

effect of the perceived conspiracy was to “deprive three hundred and twenty–eight

million Americans of their civil rights.”). However, as the Eleventh Circuit recently



                                          13
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 14 of 17




held in Wood v. Raffensperger—another unsuccessful attempt to overturn the 2020

Presidential election—a claim that the government has not followed the law,

without more, is a generalized grievance, because any voter can raise it. 981 F. 3d

1307, 1314 (11th Cir. 2020). Additionally, the Supreme Court has stated that, in

vote dilution and gerrymandering cases, the injury is district specific and not state

wide in nature, and thus, a voter only has standing to bring claims concerning their

own district. See Gill, 138 S. Ct. at 1930. Otherwise, the Supreme Court has

stated, that person is asserting “only a generalized grievance against governmental

conduct of which he or she does not approve.” Id. see also Lance v. Coffman, 549

U.S. 437, 440– 41 (2007) (holding that “a generalized grievance that is plainly

undifferentiated and common to all members of the public” is not sufficient for

standing).

      Here, Plaintiffs are not only raising claims that do not involve their own

district, but also do not involve their own state, as, none of the named Plaintiffs

allege to be Georgia citizens or to have voted in the 2020 Presidential Election in

Georgia. As for the Georgia Defendants, Plaintiffs fail to allege any specific facts

that their actions had any effect on the rights of people in other states. Therefore,

Plaintiffs are only raising a generalized grievance against government conduct they

do not approve of, which is insufficient in meeting the harm requirement of Article

III standing. Whitford, 138 S. Ct. at 1930.

      By Plaintiffs’ own admission, any voter in any state could bring the same

claims they raise here. (See Doc. 14 ¶¶ 86, 87, 99, 100) (stating that the effect of the



                                          14
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 15 of 17




perceived conspiracy was to “deprive three hundred and twenty–eight million

Americans of their civil rights.”). Accordingly, Plaintiffs only assert a generalized

grievance, rather than a concrete and particularized injury sufficient to satisfy

Article III standing.

      B.     Any perceived injury Plaintiffs allege they have suffered is not
             traceable to the Georgia Defendants or redressable by this
             Court.

      Not only have Plaintiffs failed to demonstrate an injury in fact, they cannot

satisfy the causation requirement of standing, which requires there to be “a causal

connection between the injury and the conduct complained of—the injury has to be

fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560

(quotation omitted) (emphasis added); see also Jacobson v. Fla. Sec’y of State, 974

F.3d 1236, 1253 (11th Cir. 2020) (same). Plaintiffs offer no explanation whatsoever

as to how any injury they claim to have suffered would be traceable to any action of

the Georgia Defendants, especially considering that none of the Plaintiffs voted in

Georgia during the 2020 Presidential Election, nor could they. See Trump v. Kemp,

No. 1:20-cv-05310-MHC, 2021 U.S. Dist. LEXIS 4185, at *14-15 (N.D. Ga. Jan. 5,

2021) (“because Defendants [the Georgia Governor and Secretary of State] did not

have any role in the counting of any allegedly illegal votes, Plaintiff is unable to

show that any injury he suffered was fairly traceable to any action on the part of

Defendants or redressable by any judgment against Defendants”). Therefore, not




                                           15
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 16 of 17




only could the Georgia Defendants not have caused an injury to the Plaintiffs, no

injury can be traceable to the Georgia Defendants.

      In sum, Plaintiffs allege only a vague injury to the right to vote that is

common to all voters. This is not a cognizable injury traceable to the Georgia

Defendants that is sufficient to support Article III standing. Accordingly, the Court

lacks subject matter jurisdiction over this action and it should be dismissed.

                                   CONCLUSION

      For the foregoing reasons, Plaintiffs’ claims against the Georgia Defendants

must be dismissed.

      Respectfully submitted, this 27th day of May, 2021.

                                        Christopher M. Carr            112505
                                        Attorney General
                                        Bryan K. Webb                  743580
                                        Deputy Attorney General
                                        Russell D. Willard             760280
                                        Senior Assistant Attorney General


                                        /s/ Lee M. Stoy, Jr.
                                        Lee M. Stoy, Jr.                  884654
                                        Assistant Attorney General
                                        40 Capitol Square SW
                                        Atlanta, GA 30334
                                        lstoy@law.ga.gov
                                        404-458-3661 (tel)
                                        404-657-9932 (fax)

                                        Attorneys for Georgia Defendants




                                          16
    Case 6:21-cv-00043-ADA-JCM Document 22 Filed 05/27/21 Page 17 of 17




                               Certificate of Service

      I hereby certify that on this 27th day of May 2021, I electronically

transmitted the foregoing document to the Clerk of Court using the ECF system for

filing. I further certify that a true and correct copy of the forgoing document was

sent via the Court’s ECF system to all registered parties.




                                               /s/ Lee M. Stoy, Jr.
                                               Lee M. Stoy, Jr.     884654
                                               Assistant Attorney General




                                          17
